ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicant’s proposed amendment dated March 24, 2022, will not be entered because it presents a limitation that has not been previously considered.  Specifically, the proposed amendment to independent claim 14 has affected the scope of dependent claim 16 in a way that has not been previously considered.  Dependent claim 16 recites that polymer A “has been functionalized” while the proposed amendment to independent claim 14 removes the requirement that “at least one of polymers A and B” be “functionalized.”  Accordingly, proposed claims 14 and 16 no longer contemplate functionalizing polymer A in the manner required by claim 14 (i.e., with epoxy groups, hydroxyl groups, carboxyl groups, etc.).  The meaning of the term “functionalized” in proposed claim 16 has not been previously presented and would require new search and consideration.
Response to Arguments
 In the remarks dated March 24, 2022, applicant argues that the claims should be considered allowable because applicant incorporated the subject matter of claim 15 into independent claim 14.
The proposed amendment appears to make claim 14 allowable for the reasons given on page 8 of the Office Action dated March 7, 2022.  However, the proposed amendment also appears to have changed the scope of a limitation in dependent claim 16, as explained above, and the examiner is not entering the amendment for this reason.
In response to this Advisory Action, applicant may submit another after-final amendment that amends claim 14 to incorporate the limitations of claim 15 and cancels claim 16 or otherwise clearly addresses the effect of the amendment to claim 14 on the scope of claim 16.  The examiner will consider this after-final amendment in view of the allowable subject matter indicated at page 8 of the Office Action dated March 7, 2022.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	



/NICHOLAS E HILL/Primary Examiner, Art Unit 1767